


SECURITY AGREEMENT

This SECURITY AGREEMENT, effective as of July 15, 2013 (as amended, restated,
supplemented or modified from time to time, the “Security Agreement”), is
executed by and between ALETHEA LABORATORIES, INC., a Texas corporation, whose
address is 3655 Research Drive, Las Cruces, New Mexico 88003, as grantor (the
“Grantor”), and TCA GLOBAL CREDIT MASTER FUND, LP, as secured party (the
“Secured Party”).

R E C I T A L S:

WHEREAS, the Grantor has, as of the effective date hereof, entered into a senior
secured revolving credit facility agreement, dated as of April 30, 2012, as
amended by Amendment No. 1 thereto, dated July 31, 2012, Amendment No. 2
thereto, dated October 31, 2012, and Amendment No. 3 thereto, dated February 28,
2013 (as amended and as may be amended, restated, supplemented or modified from
time to time, the “Credit Agreement”), by and among Medytox Solutions, Inc., as
borrower (in such capacity, the “Borrower”), certain subsidiaries of the
Borrower, and the Secured Party, pursuant to which the Secured Party shall
advance an aggregate principal amount of up to Fifteen Million and No/100 United
States Dollars (US$15,000,000) (the “Loan”), which Loan is further evidenced by
revolving promissory notes to be given by the Borrower in favor of the Secured
Party (the “Notes”);

WHEREAS, following the date of the Credit Agreement, the Grantor has become a
wholly-owned subsidiary and beneficiary of the Borrower and is receiving a
direct benefit from Borrower’s receipt of certain sums pursuant to the Credit
Agreement and the continuing good standing relationship with Lender; and




WHEREAS, the Grantor has agreed to execute and deliver this Security Agreement
to the Secured Party, for the benefit of the Secured Party.




NOW, THEREFORE, in consideration of the credit having been extended and that
which will be extended in the future by the Secured Party to the Borrower and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Grantor and Secured Party hereby agree as follows:

A G R E E M E N T S:

Section 1 DEFINITIONS.

1.1 Defined Terms.  Capitalized terms used but not otherwise defined in this
Security Agreement shall have the meanings ascribed to them in the Credit
Agreement.  For the purposes of this Security Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including





1







common shares, preferred shares, membership interests in a limited liability
company, limited or general partnership interests in a partnership or any other
equivalent of such ownership interest.

“Collateral” shall have the meaning set forth in Section 2.1 hereof.

“Excluded Collateral” shall mean, collectively, any Accounts of the Grantor due
from any federal or state government healthcare reimbursement program including,
but not limited to, the Medicare, Medicaid, and Tri-care programs.

“Obligor” shall mean Grantor, or any other party liable with respect to the
Obligations.

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

1.2 Other Terms Defined in UCC.  All other capitalized words and phrases used
herein and not otherwise specifically defined herein or in the Credit Agreement
shall have the respective meanings assigned to such terms in the UCC, to the
extent the same are used or defined therein.

1.3

Other Interpretive Provisions.

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.  Whenever the context so requires, the neuter gender
includes the masculine and feminine, the single number includes the plural, and
vice versa, and in particular the word “Grantor” shall be so construed.

(b)

Section and Schedule references are to this Security Agreement unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement.

(c)

The term “including” is not limiting, and means “including, without limitation”.

(d)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.

(e)

Unless otherwise expressly provided herein, (i) references to agreements
(including this Security Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any





2




Loan Document, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation.

(f)

To the extent any of the provisions of the other Loan Documents are inconsistent
with the terms of this Security Agreement, the provisions of this Security
Agreement shall govern.

(g)

This Security Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

Section 2 SECURITY FOR THE OBLIGATIONS.

2.1 Security for Obligations.  As security for the payment and performance of
the Obligations, Grantor does hereby pledge, assign, transfer, deliver and grant
to Secured Party a continuing and unconditional first priority security interest
in and to any and all property of Grantor, of any kind or description, tangible
or intangible, wheresoever located and whether now existing or hereafter arising
or acquired, including the following (all of which property for Grantor, along
with the products and proceeds therefrom, are individually and collectively
referred to as the “Collateral”):

(a) all property of, or for the account of, Grantor now or hereafter coming into
the possession, control or custody of, or in transit to, Secured Party or any
agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and

(b) the additional property of Grantor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of Grantor's books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of Grantor's right, title and interest
in and to all computer software required to utilize, create, maintain and
process any such records or data on electronic media, identified and set forth
as follows:

(i) All Accounts and all goods whose sale, lease or other disposition by Grantor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, Grantor, or rejected or refused by an Account Grantor;

(ii) All Inventory, including raw materials, work-in-process and finished goods;

3

(iii) All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

(iv) All Software and computer programs;

(v) All Securities, Investment Property, Financial Assets and Deposit Accounts;

(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles;

(vii) All real estate property owned by Grantor and the interest of Grantor in
fixtures related to such real property; and

(viii) All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

provided, however, Collateral shall not include any Excluded Collateral.

2.2 Possession and Transfer of Collateral.  Until an Event of Default has
occurred and is continuing, Grantor shall be entitled to possession and use of
the Collateral (other than Instruments or Documents (including Tangible Chattel
Paper and Investment Property consisting of certificated securities) and other
Collateral required to be delivered to Secured Party pursuant to this Section
2).  The cancellation or surrender of any promissory note evidencing an
Obligation, upon payment or otherwise, shall not affect the right of Secured
Party to retain the Collateral for any other of the Obligations except upon
payment in full of the Obligations.  Grantor shall not sell, assign (by
operation of law or otherwise), license, lease or otherwise dispose of, or grant
any option with respect to any of the Collateral, except as permitted pursuant
to the Credit Agreement.

2.3 Financing Statements.  Grantor authorizes Secured Party to prepare and file
such financing statements, amendments and other documents and do such acts as
Secured Party deems necessary in order to establish and maintain valid, attached
and perfected, first priority security interests in the Collateral in favor of
Secured Party, free and clear of all Liens and claims and rights of third
parties whatsoever, except Permitted Liens.  Grantor hereby irrevocably
authorizes Secured Party at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral is comprised of all assets of Grantor (or words of
similar effect), regardless of whether any particular asset comprising a part of
the Collateral falls within the scope of Article 9 of the UCC of the
jurisdiction wherein such financing statement or amendment is filed, and (b)
contain any other information required by Section 5 of Article 9 of the UCC of
the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether Grantor is an organization, the type of
organization, and (ii) in the case of a financing statement filed as a fixture
filing or indicating





4




Collateral as as-extracted collateral or timber to be cut, a sufficient
description of the real property to which the Collateral relates.  Grantor
agrees to furnish any such information to Secured Party promptly upon request.
 In addition, Grantor shall make appropriate entries on its books and records
disclosing the security interests of Secured Party in the Collateral.  Grantor
hereby agrees that a photogenic or other reproduction of this Security Agreement
is sufficient for filing as a financing statement and Grantor authorizes Secured
Party to file this Security Agreement as a financing statement in any
jurisdiction.




2.4 Preservation of the Collateral.  Secured Party may, but is not required to,
take such actions from time to time as Secured Party reasonably deems
appropriate to maintain or protect the Collateral. Secured Party shall have
exercised reasonable care in the custody and preservation of the Collateral if
Secured Party takes such action as Grantor shall reasonably request in writing
which is not inconsistent with Secured Party's status as a secured party, but
the failure of Secured Party to comply with any such request shall not be deemed
a failure to exercise reasonable care; provided, however, Secured Party's
responsibility for the safekeeping of the Collateral shall (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property, and (ii) not extend to matters
beyond the control of Secured Party, including acts of God, war, insurrection,
riot or governmental actions.  In addition, any failure of Secured Party to
preserve or protect any rights with respect to the Collateral against prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by Grantor, shall not be deemed a failure to exercise
reasonable care in the custody or preservation of the Collateral.  Grantor shall
have the sole responsibility for taking such action as may be necessary, from
time to time, to preserve all rights of Grantor and Secured Party in the
applicable Collateral against prior or third parties.  Without limiting the
generality of the foregoing, where Collateral consists in whole or in part of
Capital Securities, Grantor represents to, and covenants with, Secured Party
that Grantor has made arrangements for keeping informed of changes or potential
changes affecting the Capital Securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and Grantor agrees that Secured Party shall have no
responsibility or liability for informing Grantor of any such or other changes
or potential changes or for taking any action or omitting to take any action
with respect thereto.

2.5 Other Actions as to any and all Collateral.  Grantor further agrees to take
any other action reasonably requested by Secured Party to ensure the attachment,
perfection and first priority of, and the ability of Secured Party to enforce,
the security interest of Secured Party in any and all of the Collateral
including (a) causing Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the security interest of Secured Party in such Collateral, (b) if
within the control of the Grantor, complying with, and, if not within the
control of the Grantor, using best efforts to comply with, any provision of any
statute, regulation or treaty of the United States as to any material portion of
the Collateral as soon as possible but not more than forty-five (45) days after
such request if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, the security
interest of Secured Party in such Collateral, (c) using best efforts to obtain
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other Person with authority or
control over or an interest in





5







any material portion of the Collateral as soon as possible but not more than
forty-five (45) days after such request, (d) using best efforts to obtain
waivers from mortgagees and landlords in form and substance reasonably
satisfactory to Secured Party which affect any material portion of the
Collateral as soon as possible but not more than forty-five (45) days after such
request, and (e) taking all actions required by the UCC in effect from time to
time or by other law, as applicable in any relevant UCC jurisdiction, or by
other law as applicable in any foreign jurisdiction.  Grantor further agrees to
indemnify and hold Secured Party harmless against claims of any Persons not a
party to this Security Agreement concerning disputes arising over the Collateral
except to the extent resulting from the gross negligence or willful misconduct
of Secured Party or its Affiliates.

2.6 Collateral in the Possession of a Warehouseman or Bailee.  If any material
portion of the Collateral at any time is in the possession of a warehouseman or
bailee, Grantor shall promptly notify Secured Party thereof, and, as soon as
possible but not more than forty-five (45) days later, shall use best efforts to
obtain a Collateral Access Agreement in form and substance reasonably
satisfactory to Secured Party from such warehouseman or bailee.

2.7 Letter-of-Credit Rights.  If Grantor at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of Grantor, Grantor shall
promptly notify Secured Party thereof and, at the request and option of Secured
Party, Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to Secured Party, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Secured Party
of the proceeds of any drawing under the letter of credit, or (ii) arrange for
Secured Party to become the transferee beneficiary of the letter of credit, with
Secured Party agreeing, in each case, that the proceeds of any drawing under the
letter to credit are to be applied as provided in the Credit Agreement.

2.8 Commercial Tort Claims.  If Grantor shall at any time hold or acquire a
Commercial Tort Claim, Grantor shall promptly notify Secured Party in writing
signed by Grantor of the details thereof and grant to Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Security Agreement, in each case in form and substance reasonably
satisfactory to Secured Party, and shall execute any amendments hereto deemed
reasonably necessary by Secured Party to perfect the security interest of
Secured Party in such Commercial Tort Claim.

2.9 Electronic Chattel Paper and Transferable Records.  If Grantor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Grantor shall promptly notify Secured Party thereof and, at the
request of Secured Party, shall take such action as Secured Party may reasonably
request to vest in Secured Party control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  Secured Party agrees with Grantor
that Secured Party will arrange, pursuant to procedures reasonably satisfactory
to Secured Party and so long as such procedures will not result in Secured
Party's loss of control, for Grantor to make alterations to the





6




electronic chattel paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control.

Section 3 REPRESENTATIONS AND WARRANTIES.

Grantor makes the following representations and warranties to Secured Party:

3.1 Grantor Organization and Name. Grantor is a corporation duly organized,
existing and in good standing under the laws of the State of Texas, with full
and adequate power to carry on and conduct its business as presently conducted.
 Grantor is duly licensed or qualified in all foreign jurisdictions wherein the
nature of its activities requires such qualification or licensing except where
the failure to be so licensed or qualified would not cause a Material Adverse
Effect.  The exact legal name of Grantor is as set forth in the first paragraph
of this Security Agreement and Grantor currently does not conduct, nor has it
during the last five (5) years conducted, business under any other name or trade
name.

3.2 Authorization.  Grantor has full right, power and authority to enter into
this Security Agreement and to perform all of its duties and obligations under
this Security Agreement.  The execution and delivery of this Security Agreement
and the other Loan Documents to which Grantor is a party will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the certificate of
formation or by-laws of Grantor.  All necessary and appropriate action has been
taken on the part of Grantor to authorize the execution and delivery of this
Security Agreement.

3.3 Validity and Binding Nature.  This Security Agreement is the legal, valid
and binding obligation of Grantor, enforceable against Grantor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.

3.4 Consent; Absence of Breach.  The execution, delivery and performance of this
Security Agreement and any other documents or instruments to be executed and
delivered by Grantor in connection herewith, do not and will not (a) require any
consent, approval, authorization, or filings with, notice to or other act by or
in respect of, any governmental authority or any other Person (other than
filings or notices in connection with the Liens granted pursuant to this
Security Agreement, or pursuant to federal or state securities laws or other
than any consent or approval which has been obtained and is in full force and
effect); (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority except for such conflicts which would not result in a Material Adverse
Effect, (ii) the certificate of formation, bylaws or other organic document of
Grantor, or (iii) any material agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon Grantor or any
of its properties or assets except for such conflicts which would not result in
a Material Adverse Effect; or (c) require, or result in, the creation or
imposition of any Lien on any asset of Grantor, other than Liens in favor of
Secured Party created pursuant to this Security Agreement and Permitted Liens.

 

7

3.5 Ownership of Collateral; Liens.  Grantor is the sole owner of all of the
Collateral, free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

3.6 Adverse Circumstances.  No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or, to Grantor's
knowledge, threatened litigation or proceeding or basis therefor) exists which
(a) would have a Material Adverse Effect upon Grantor, or (b) would constitute
an Event of Default or an Unmatured Event of Default.  

3.7 Security Interest.  This Security Agreement creates a valid security
interest in favor of Secured Party in the Collateral and, when properly
perfected by filing in the appropriate jurisdictions, or by possession or
Control of such Collateral by Secured Party or delivery of such Collateral to
Secured Party, shall constitute a valid, perfected, first-priority security
interest in such Collateral.

3.8 Place of Business.  The principal place of business and books and records of
Grantor is set forth in the preamble to this Security Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 3.8 attached hereto and made a part hereof, and
Grantor shall promptly notify Secured Party of any change in such locations.
 Grantor will not remove or permit the Collateral to be removed from such
locations without the prior written consent of Secured Party, except as
permitted pursuant to the Credit Agreement.

3.9 Complete Information.  This Security Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by Grantor to Secured Party for purposes of, or in connection with, this
Security Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of Grantor to Secured Party
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by Secured Party that any
projections and forecasts provided by Grantor are based on good faith estimates
and assumptions believed by Grantor to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

Section 4 REMEDIES.

Upon the occurrence and during the continuation of any Event of Default, Secured
Party shall have all rights, powers and remedies set forth in this Security
Agreement or the other Loan Documents or in any other written agreement or
instrument relating to any of the Obligations or any security therefor, as a
secured party under the UCC or as otherwise provided at law or in equity.
Without limiting the generality of the foregoing, Secured Party may, at its
option upon the occurrence and during the continuation of any Event of Default,
declare its commitments to Grantor to be terminated and all Obligations to be
immediately due and payable, or, if provided





8




in the Loan Documents, all commitments of Secured Party to Grantor shall
immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of Secured Party, except as required by the Credit Agreement.  Grantor
hereby waives any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands, except as required by the Credit Agreement, in
connection with the enforcement of Secured Party's rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any Collateral, notwithstanding anything contained herein or
in the Loan Documents to the contrary.  In addition to the foregoing upon the
occurrence and during the continuation of an Event of Default:

4.1 Possession and Assembly of Collateral.  Secured Party may, without notice,
demand or initiate legal process of any kind, take possession of any or all of
the Collateral (in addition to Collateral of which Secured Party already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any of Grantor's
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any of Grantor's premises
without cost to Secured Party.  At Secured Party's request, Grantor will, at
Grantor’s sole expense, assemble the Collateral and make it available to Secured
Party at a place or places to be designated by Secured Party which is reasonably
convenient to Secured Party and Grantor.

4.2 Sale of Collateral.  Secured Party may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Secured Party may deem
proper, and Secured Party may purchase any or all of the Collateral at any such
sale.  Grantor acknowledges that Secured Party may be unable to effect a public
sale of all or any portion of the Collateral because of certain legal and/or
practical restrictions and provisions which may be applicable to the Collateral
and, therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers.  Grantor consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale.  Secured Party shall have no obligation
to clean-up or otherwise prepare the Collateral for sale.  Secured Party may
apply the net proceeds, after deducting all costs, expenses, attorneys' and
paralegals' fees incurred or paid at any time in the collection, protection and
sale of the Collateral and the Obligations, to the payment of the Obligations,
returning the excess proceeds, if any, to Grantor.  Grantor shall remain liable
for any amount remaining unpaid after such application, with interest at the
Default Rate.  Any notification of intended disposition of the Collateral
required by law shall be conclusively deemed reasonably and properly given if
given by Secured Party at least ten (10) calendar days before the date of such
disposition.  Grantor hereby confirms, approves and ratifies all acts and deeds
of Secured Party relating to the foregoing, and each part thereof, and expressly
waives any and all claims of any nature, kind or description which it has or may
hereafter have against Secured Party or its representatives, by reason of
taking, selling or collecting any portion of the Collateral other than in the
event of any intentional misconduct or gross negligence.  Grantor consents to
releases of the Collateral at any time (including prior to default) and to sales
of the Collateral in groups, parcels or portions, or as an entirety, as Secured
Party shall deem appropriate.  Grantor expressly absolves Secured Party from any
loss or decline in market value of any Collateral by reason of delay in the
enforcement or assertion or nonenforcement of any rights or remedies under this
Security Agreement.

 

9

4.3 Standards for Exercising Remedies.  To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Grantor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to incur expenses deemed necessary by Secured
Party to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Grantors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Grantors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as Grantor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, including any warranties
of title, (k) to purchase insurance or credit enhancements to insure Secured
Party against risks of loss, collection or disposition of Collateral or to
provide to Secured Party a guaranteed return from the collection or disposition
of Collateral, or (l) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral.  Grantor acknowledges that the purpose of this section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party's exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section.  Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to Grantor or
to impose any duties on Secured Party that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section.

4.4 UCC and Offset Rights.  Secured Party may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys' and
paralegals' fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party.  Grantor, on behalf of itself and any Obligor, hereby waives
the benefit of any law that would otherwise restrict or limit Secured Party in
the exercise of its right, which is hereby acknowledged, to appropriate at any
time hereafter any such indebtedness owing from Secured Party to any Obligor.

10

4.5  Additional Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Secured Party shall have the right and power to:

(a) instruct Grantor, at its own expense, to notify any parties obligated on any
of the Collateral, including any Account Grantors, to make payment directly to
Secured Party of any amounts due or to become due thereunder, or Secured Party
may directly notify such obligors of the security interest of Secured Party,
and/or of the assignment to Secured Party of the Collateral and direct such
obligors to make payment to Secured Party of any amounts due or to become due
with respect thereto, and thereafter, collect any such amounts due on the
Collateral directly from such Persons obligated thereon;

(b) enforce collection of any of the Collateral, including any Accounts, by suit
or otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

(c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

(d) extend, renew or modify for one or more periods (whether or not longer than
the original period) the Obligations or any obligation of any nature of any
other obligor with respect to the Obligations;

(e) grant releases, compromises or indulgences with respect to the Obligations,
any extension or renewal of any of the Obligations, any security therefor, or to
any other obligor with respect to the Obligations;

(f) transfer the whole or any part of Capital Securities which may constitute
Collateral into the name of Secured Party or Secured Party's nominee without
disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such Capital Securities, or any portion thereof, as to
whether Secured Party or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

(g) vote the Collateral;

(h) make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Grantor hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party's rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Grantor, any guarantor or other Person liable to Secured Party for the
Obligations; and

 

11

(i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Security
Agreement, the Loan Documents, or any of the other Obligations, or Secured
Party's rights hereunder, under the Obligations.

Grantor hereby ratifies and confirms whatever Secured Party may do with respect
to the Collateral and agrees that Secured Party shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral other than as a result of intentional misconduct
or gross negligence.

4.6 Attorney-in-Fact.  Grantor hereby irrevocably makes, constitutes and
appoints Secured Party (and any officer of Secured Party or any Person
designated by Secured Party for that purpose) as Grantor's true and lawful proxy
and attorney-in-fact (and agent-in-fact) in Grantor's name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Security Agreement, (ii) execute such financing statements and other
documents and to do such other acts as Secured Party may require to perfect and
preserve Secured Party's security interest in, and to enforce such interests in
the Collateral, and (iii) upon the occurrence of an Event of Default, carry out
any remedy provided for in this Security Agreement, including endorsing
Grantor's name to checks, drafts, instruments and other items of payment, and
proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of Grantor,
changing the address of Grantor to that of Secured Party, opening all envelopes
addressed to Grantor and applying any payments contained therein to the
Obligations.  Grantor hereby acknowledges that the constitution and appointment
of such proxy and attorney-in-fact are coupled with an interest and are
irrevocable.  Grantor hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Security Agreement.

4.7 No Marshaling.  Secured Party shall not be required to marshal any present
or future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, Grantor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of Secured Party's rights under
this Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Grantor hereby irrevocably waives the
benefits of all such laws.

4.8 No Waiver.  No Event of Default shall be waived by Secured Party except in
writing.  No failure or delay on the part of Secured Party in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
 There shall be no obligation on the part of Secured Party to exercise any
remedy available to Secured Party in any order.  The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity.  Grantor agrees that in the event that





12




Grantor fails to perform, observe or discharge any of its Obligations or
liabilities under this Security Agreement or any other agreements with Secured
Party, no remedy of law will provide adequate relief to Secured Party, and
further agrees that Secured Party shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

4.9  Application of Proceeds.  Secured Party will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby.  Secured Party shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon Grantor.  Any proceeds of any disposition by Secured Party of
all or any part of the Collateral may be first applied by Secured Party to the
payment of expenses incurred by Secured Party in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses and costs as provided
for in Section 5.13 hereof.

Section 5 MISCELLANEOUS.

5.1 Entire Agreement.  This Security Agreement and the other Loan Documents (i)
are valid, binding and enforceable against Grantor and Secured Party in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Grantor and Secured Party.  No promises, either
expressed or implied, exist between Grantor and Secured Party, unless contained
herein or therein.  This Security Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Security Agreement and the other Loan Documents.  This
Security Agreement and the other Loan Documents are the result of negotiations
between Secured Party and Grantor and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties.  Accordingly, this Security Agreement and the other Loan
Documents shall not be construed more strictly against Secured Party merely
because of Secured Party's involvement in their preparation.

5.2 Amendments; Waivers.  No delay on the part of Secured Party in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Secured Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

5.3 WAIVER OF DEFENSES.  GRANTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE
OF ACTION, COUNTERCLAIM OR SETOFF WHICH GRANTOR MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY





13







SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT.  PROVIDED SECURED PARTY ACTS
IN GOOD FAITH, GRANTOR RATIFIES AND CONFIRMS WHATEVER SECURED PARTY MAY DO
PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO GRANTOR.

5.4 MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.  THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.

5.5 WAIVER OF JURY TRIAL.  GRANTOR AND SECURED PARTY, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND GRANTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO GRANTOR.

5.6 Assignability.  Secured Party, prior to the occurrence of an Event of
Default and with the consent of Grantor, which consent will not be unreasonably
withheld, and after the occurrence and during the continuation of an Event of
Default without consent from or notice to anyone, may at any time assign Secured
Party's rights in this Security Agreement, the other Loan Documents, the
Obligations, or any part thereof and transfer Secured Party's rights in any or
all of the Collateral, and Secured Party thereafter shall be relieved from all
liability with respect to such Collateral.  This Security Agreement shall be
binding upon Secured Party and Grantor and its respective legal representatives
and successors.  All references herein to Grantor shall be deemed to include any
successors, whether immediate or remote.  In the case of a joint venture or
partnership, the term “Grantor” shall be deemed to include all joint venturers
or partners thereof, who shall be jointly and severally liable hereunder.

5.7 Binding Effect.  This Security Agreement shall become effective upon
execution by Grantor and Secured Party.  

 

14

5.8 Governing Law.  Except in the case of the Mandatory Forum Selection clause
set forth in Section 5.4 hereof, this Security Agreement shall be delivered and
accepted in and shall be deemed to be a contract made under and governed by the
internal laws of the State of Nevada, without regard to conflict of laws
principles.

5.9 Enforceability.  Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

5.10 Time of Essence.  Time is of the essence in making payments of all amounts
due Secured Party under the Loan Documents and in the performance and observance
by Grantor of each covenant, agreement, provision and term of this Security
Agreement and the other Loan Documents.

5.11 Counterparts; Facsimile Signatures.  This Security Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Security Agreement.  Receipt of an executed signature page to this Security
Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof.  Electronic records of executed Loan Documents
maintained by Secured Party shall be deemed to be originals thereof.

5.12

Notices.  Except as otherwise provided herein, Grantor waives all notices and
demands in connection with the enforcement of Secured Party's rights hereunder.
 All notices, requests, demands and other communications provided for hereunder
shall be made in accordance with the terms of the Credit Agreement.

5.13

Costs, Fees and Expenses.  Grantor shall pay or reimburse Secured Party for all
reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement of this
Security Agreement, including search fees, costs and expenses and attorneys'
fees, costs and time charges of counsel to Secured Party and all taxes payable
in connection with this Security Agreement.  In furtherance of the foregoing,
Grantor shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and delivery
of this Security Agreement and the other Loan Documents to be delivered
hereunder, and agrees to save and hold Secured Party harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.  That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Grantor to Secured
Party pursuant to this Security Agreement or the other Loan Documents which are
not paid on or prior to the date hereof shall be payable by Grantor to Secured
Party on demand.  If at any time or times hereafter Secured Party: (a) employs
counsel for advice or other representation (i) with respect to this Security
Agreement or the other Loan Documents, (ii) to represent Secured Party in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any





15







other action in or with respect to any litigation, contest, dispute, suit, or
proceeding (whether instituted by Secured Party, Grantor, or any other Person)
in any way or respect relating to this Security Agreement, or (iii) to enforce
any rights of Secured Party against Grantor or any other Person under of this
Security Agreement; (b) takes any action to protect, collect, sell, liquidate,
or otherwise dispose of any of the Collateral; and/or (c) attempts to or
enforces any of Secured Party's rights or remedies under this Security
Agreement, the costs and expenses incurred by Secured Party in any manner or way
with respect to the foregoing, shall be part of the Obligations, payable by
Grantor to Secured Party on demand.

5.14

Termination.  This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the termination of the Credit
Agreement and the commitments to make Loans thereunder and the full and complete
performance and satisfaction and payment in full of all the Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).  Upon termination of this Security Agreement,
Secured Party shall also deliver to Grantor (at the sole expense of Grantor)
such UCC termination statements and such other documentation, without recourse,
warranty or representation whatsoever, as shall be reasonably requested by
Grantor to effect the termination and release of the Liens and security
interests in favor of Secured Party affecting the Collateral.

5.15

Reinstatement.  This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.




[-Remainder of Page Deliberately Left Blank-]








16




IN WITNESS WHEREOF, Grantor and Secured Party have executed this Security
Agreement as of the date first above written.




ALETHEA LABORATORIES, INC.




By: /s/ Thomas Mendolia

Name:

Title:

 










TCA GLOBAL CREDIT MASTER FUND, LP




By:  TCA Global Credit Fund GP, Ltd.

Its:   General Partner







By: /s/ Robert Press

Name: Robert Press

Title:   Director





17








SCHEDULE 3.8

Collateral Locations/Places of Business

Medytox Solutions, Inc.

Biohealth Medical Laboratory, Inc.

Medytox Diagnostics, Inc.

Medytox Medical Marketing & Sales, Inc.

400 S. Australian Avenue, Suite 800

West Palm Beach, Florida 33401




PB Laboratories, LLC

7451 S. Military Trail

Lake Worth, Florida 33463




International Technologies, LLC71 Franklin Turnpike, Suite 1-3Waldwick, NJ 07463

Alethea Laboratories, Inc.3655 Research DriveLas Cruces, New Mexico 88003

Biohealth Medical Laboratory, Inc.

3399 NW 72nd Avenue, Suite 222

Miami, Florida  33122




Advantage Reference Labs, Inc.

7960 Central Industrial Drive, Suite 120

Riviera Beach, Florida 33064






















 






